    Case 1:17-cv-01407-CFC-SRF Document 697 Filed 11/10/20 Page 1 of 3 PageID #: 45795




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

       GENENTECH, INC. and CITY OF HOPE )
                                        )
               Plaintiffs,              )                     C. A. No.: 17-1407-CFC-SRF
                                        )                     (CONSOLIDATED)
                        v.              )
                                        )
       AMGEN INC.,                      )
                                        )
               Defendant.               )

                        JOINT SUBMISSION IN ACCORDANCE WITH
                               SPECIAL MASTER RULING

               Consistent with the Special Master’s ruling (D.I. 694, as adopted by the

         Court at D.I. 696), Plaintiffs and Defendant jointly submit: (1) a list of those filings

         that were previously sealed in whole or in part that should now be entirely

         unsealed (Ex. A); (2) a list of those filings previously sealed that are to be

         continued to be sealed in their entirety (Ex. B); and (3) an Appendix which

         includes all documents previously filed under seal or with redactions, in their new

         form, with the redactions narrowed as approved by the Special Master in the

         Sealed Appendix (Ex. C).

       MCCARTER & ENGLISH, LLP                          YOUNG CONAWAY STARGATT &
                                                        TAYLOR, LLP

       /s/ Daniel M. Silver                             /s/ James L. Higgins
       ___________________________________              ______________________________________
       Michael P. Kelly (No. 2295)                      Melanie K. Sharp (No. 2501)
       Daniel M. Silver (No. 4758)                      James L. Higgins (No. 5021)
       Alexandra M. Joyce (No. 6423)                    Steven W. Lee (No. 6676)
27103778.1
    Case 1:17-cv-01407-CFC-SRF Document 697 Filed 11/10/20 Page 2 of 3 PageID #: 45796




       Renaissance Centre                          1000 North King Street
       405 N. King Street, 8th Floor               Wilmington, DE 19801
       Wilmington, DE 19801                        (302) 571-6600
       (302) 984-6300                              msharp@ycst.com
       mkelly@mccarter.com                         jhiggins@ycst.com
       dsilver@mccarter.com                        slee@ycst.com
       ajoyce@mccarter.com
                                                   Siegmund Y. Gutman
       Attorneys for Genentech, Inc. and City of   Amir A. Naini
       Hope                                        PROSKAUER ROSE LLP
                                                   2029 Century Park East, Suite 2400
       WILLIAMS & CONNOLLY LLP                     Los Angeles, CA 90067-3010
       Paul B. Gaffney                             (310) 557-2900
       David I. Berl
       Thomas S. Fletcher                          Steven M. Bauer
       Kyle E. Thomason                            Gourdin W. Sirles
       Teagan J. Gregory                           PROSKAUER ROSE LLP
       C. Luke McCloud                             One International Place
       Kathryn S. Kayali                           Boston, MA 02110
       D. Shayon Ghosh                             (617) 526-9600
       Jingyuan Luo
       Sumeet P. Dang
       William F. Hawkins                          Attorneys for Amgen Inc.
       725 Twelfth St. NW
       Washington, DC 20005
       (202) 434-5000

       Attorneys for Genentech, Inc.

       DURIE TANGRI
       Daralyn J. Durie
       Adam R. Brausa
       David F. McGowan
       Eneda Hoxha
       Eric C. Wiener
       217 Leidesdorff Street
       San Francisco, CA 94111
       (415) 362-6666


27103778.1
    Case 1:17-cv-01407-CFC-SRF Document 697 Filed 11/10/20 Page 3 of 3 PageID #: 45797




       Attorneys for Genentech, Inc. and City of
       Hope




27103778.1
